The appellees brought this action in ejectment to recover possession of certain property described in the complaint by metes and bounds, situated in Torrance County, New Mexico.
Appellees, as heirs of their father and as purchasers from other heirs, became owners of the land involved, to-wit, 94.50 *Page 21 
acres of land described by metes and bounds, situated in Torrance County, New Mexico. The appellant claims by virtue of a tax sale certificate and tax deed conveying some property to him upon the payment of the taxes for the year of 1936 with interest and penalties.
The description of the land in the tax sale certificate is as follows: "80 acs. on SE corner of Torreon Grant assessed to Porfirio Chavez Estate 1936." The tax deed contains the following description: "80 acres in the Torreon Grant in the Southeast corner of the grant."
This court has held a number of times that under the statutes of New Mexico the description "though on its face uncertain, may be aided by extrinsic evidence, which, by means of data furnished by the description itself, will resolve the uncertainty." Eaves v. Lowe, 35 N.M. 610, 5 P.2d 525, 527; Lawson v. Hedges, 37 N.M. 499,  24 P.2d 742; Heron v. Ramsey, 45 N.M. 483, 117 P.2d 242; Dickerson v. Montoya, 44 N.M. 207, 100 P.2d 904; Manby v. Voorhees, 27 N.M. 511, 526, 203 P. 543.
The only data furnished by the description in the tax deed and tax sale certificate is that the real estate was situated in School District No. 2 in Torrance County, New Mexico, and "on (or in) the Southeast Corner of the Torreon Grant" and consisted of 80 acres of land.
There is no evidence in the record showing the manner of assessment on the tax rolls, but we will assume that the certificate and tax deed followed that description. There is nothing in the description, nor is there any extrinsic evidence, that would indicate that there is a tract of 80 acres of land belonging to any individual, lying in the corner of the Torreon Grant. The tract of land in suit is 94.50 acres. Whether the 80 acres was oblong or square is not shown. What particular 80 acres of land that cornered with the southeast corner of the grant cannot be discovered from any evidence in the record.
A number of questions were raised, among them, whether the court erred in refusing to admit the certificate and tax deed in evidence. But error, if any, is harmless. If they had been admitted in evidence, the description was insufficient; and we find no extrinsic evidence offered that would clear the uncertainty.
We might add that no exceptions were taken to the findings of fact. They support the judgment and cannot be questioned in this court.
The judgment of the district court is affirmed.
It is so ordered.
SADLER, MABRY, and BICKLEY, JJ., concur.
ZINN, J., did not participate.